PER CURIAM.
In this pending child custody proceeding, petitioner Brian Biehle seeks certiorari review of the trial court’s order abating proceedings. We summarily dismiss his petition for writ of certiorari sua sponte as untimely because he relied upon an unauthorized motion for rehearing.
The trial court’s abatement order in the instant case is plainly interlocutory. The problem for Mr. Biehle is that he filed an unauthorized motion for rehearing, which does not toll the time for seeking appellate review of an interlocutory order. See, e.g., Vliegenthart v. Grover, 575 So.2d 781 (Fla. 5th DCA 1991) (motion for rehearing of interlocutory order is unauthorized and does not toll the time for seeking certiorari review). The trial court’s order was rendered on February 26, 1997. However, Mr. Biehle filed an unauthorized motion for rehearing on March 9, 1997, which the trial court denied on April 3,1997. He failed to file the instant petition for writ of certiorari until April 25, 1997 when it should have been filed by March 28, 1997. Accordingly, his petition must be summarily dismissed for lack of jurisdiction as untimely.
DISMISSED.
DAUKSCH, GRIFFIN and THOMPSON, JJ., concur.